Citation Nr: 1703836	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  91-48 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbar spondylosis with degenerative joint disease.
 
2.  Entitlement to a rating in excess of 20 percent for right knee plica excision and partial meniscectomy with degenerative joint disease. 

3.  Entitlement to a compensable rating for allergic rhinitis.
 
4.  Entitlement to a compensable rating for hemorrhoids.
 
5.  Entitlement to an earlier effective date for service connection for hemorrhoids.
 
6.  Entitlement to service connection for a cervical spine condition.
 
7.  Entitlement to an earlier effective date for service connection for left knee disability.
 
8.  Entitlement to service connection for asthma.
 
9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to an earlier effective date for service connection for radiculopathy of the right lower extremity.


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active military service from February 1982 to February 1987.
 
The appeal in the matter of an increased rating for lumbar spondylosis with degenerative joint disease and right knee plica excision and partial meniscectomy with degenerative joint disease comes to the Board of Veterans' Appeals (Board) from a November 1990 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In April 1992, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
The appeal of the remaining matters comes to the Board from a September 2012 decision by the St. Petersburg, Florida RO and December 2013 and December 2014 decisions by the St. Paul, Minnesota RO.

In October and November 2014, the Veteran provided testimony before a decision review officer (DRO) at the RO.  Transcripts of this hearings have been associated with the record.

In March 2015, the Board denied entitlement to a rating in excess of 40 percent for lumbar spondylosis with degenerative joint disease, denied entitlement to a rating in excess of 20 percent for right knee plica excision and partial meniscectomy with degenerative joint disease, and reinstated the separate and protected 10 percent rating under Diagnostic Code 5257 for knee status post orthoscopy with plica resection.  The Board remanded the issue of entitlement to service connection for obstructive sleep apnea in order to provide the Veteran with a statement of the case under the holding in Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran was provided with the statement of the case in April 2015, and perfected his appeal of this issue.  The remaining issues were remanded in order to provide the Veteran with a hearing before a Veterans Law Judge at the RO in San Juan, Puerto Rico.  The Veteran appealed the March 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  

In April 2016, the Veteran provided testimony before the Board on the issues of entitlement to a compensable rating for allergic rhinitis, entitlement to a compensable rating for hemorrhoids, entitlement to earlier effective dates for service connection for hemorrhoids and a left knee disability, and entitlement to service connection for a cervical spine condition, asthma, and sleep apnea.  A transcript of this hearing has been associated with the record.

In a June 2016 Order, the Court granted a Joint Motion for Partial Remand, vacating that portion of the Board's decision that denied an increased disability ratings for the Veteran's lumbar spondylosis with degenerative joint disease and right knee plica excision and partial meniscectomy with degenerative joint disease, and remanding for additional proceedings.

The issues of entitlement to a rating in excess of 40 percent for lumbar spondylosis with degenerative joint disease, entitlement to a rating in excess of 20 percent for right knee plica excision and partial meniscectomy with degenerative joint disease, entitlement to a compensable rating for hemorrhoids, entitlement to service connection for a cervical spine condition, entitlement to service connection for asthma, and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, throughout the appeals period, allergic rhinitis was manifested by greater than 50 percent obstruction of both nasal passages, or complete obstruction on one side, but without polyps.

2.  There was no formal or informal claim for service connection for hemorrhoids prior to July 11, 2011.

3.  The RO received the appellant's original claim for service connection for hemorrhoids on July 11, 2011.  Service connection was granted for hemorrhoids in a rating action in September 2012.

4.  There was no formal or informal claim for service connection for a left knee disability prior to November 19, 2012.

5.  The RO received the appellant's original claim for service connection for a left knee disability on November 19, 2012.  Service connection was granted for a left knee disability in a rating action in December 2013.

6.  There was no formal or informal claim for service connection for radiculopathy of the right lower extremity prior to June 3, 1991.

7.  Radiculopathy of the right lower extremity was first shown on March 24, 1995.  Service connection was granted for radiculopathy of the right lower extremity in a rating action issued in December 2014.


CONCLUSION OF LAW

1.  The criteria for a 10 percent rating but no more, for allergic rhinitis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6522 (2016).

2.  The criteria for the assignment of an effective date earlier than July 11, 2011, for the award of service connection for bleeding hemorrhoids are not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.157, 3.159, 3.160, 3.400 (2016).

3.  The criteria for the assignment of an effective date earlier than November 19, 2012, for the award of service connection for a left knee disability are not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.157, 3.159, 3.160, 3.400 (2016).

4.  The criteria for the assignment of an effective date earlier than March 24, 1995, for the award of service connection for radiculopathy of the right lower extremity are not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.157, 3.159, 3.160, 3. 400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in June 2011, August 2013, and May 2014.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided a relevant examination in March 2012.  The Board finds that the VA opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the report describes the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).
 
The Veteran's April 2016 hearing was conducted in accordance with the statutory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.a.  Increased rating claims-legal criteria 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.b.  Increased rating-allergic rhinitis

The Veteran was granted entitlement to service connection for allergic rhinitis in a September 2012 rating decision, effective July 11, 2011.  The RO assigned a noncompensable (0 percent) disability rating under Diagnostic Code 6522.  Under this Diagnostic Code, allergic rhinitis with polyps is rated as 30 percent disabling; without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side is rated as 10 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6522.

The Veteran contends that his doctor informed him that he has an S-shaped nasal deviation that created a complete obstruction from the left, and that he therefore meets the criteria for a 10 percent disability rating.  He was also informed that he had hypertrophic turbinate, which resulted in obstruction to both nostrils when he lies down to sleep.  See Hearing Transcript, pp. 3-7.

The Veteran was afforded a VA examination in March 2012.  The examiner found that the Veteran did not have greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis or complete obstruction on one side due to rhinitis.  The examiner noted that the Veteran had permanent hypertrophy of the nasal turbinates, but did not have nasal polyps.  The Veteran did not have any granulomatous conditions.

August and December 2013 VA medical records, however, show that the Veteran had a left deviated septum at 100 percent and left nasal obstruction.  

Based upon the forgoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is, at least, in equipoise that the Veteran's allergic rhinitis causes total obstruction of his nasal passage on the left.  In reaching the conclusion, the Board places probative value on the Veteran's competent and credible lay statements and the evidence in the VA medical records.  The March 2012 VA examiners' conclusions that the Veteran's allergic rhinitis did not cause obstruction of the nasal passageway took into consideration the effectiveness of his daily medication.  The Board acknowledges that the Court has held that, where the effects of medication are not specifically contemplated by the rating criteria, a higher rating may not be denied simply because symptoms are relieved by medication.  Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012).  In addition, this examiner did not address the Veteran's deviated nasal septum.  Therefore, a 10 percent evaluation is warranted.  38 C.F.R. § 4.97, Diagnostic Code 6522.
 
The Board has considered whether a 30 percent evaluation is warranted; however, the Veteran has not alleged and the medical evidence does not show that he has manifested polyps at any time during the appeal period. 

The weight of the lay and medical evidence is against a 30 percent evaluation for allergic rhinitis for any time during the appeal period, and there is no further doubt of material fact to be resolved in the Veteran's favor.  38 C.F.R. §4.97, Diagnostic Code 6522.

The Board has considered rating the Veteran's service-connected allergic rhinitis under other Diagnostic Codes in order to provide the most beneficial rating.  The Board notes that 38 C.F.R. § 4.97, Diagnostic Code 6502 (2015) pertains to a deviated septum; however, this Diagnostic Code provides a 10 percent rating for greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, identical to the rating under Diagnostic Code 6522.  As such, this would not provide a higher rating.  In addition, Diagnostic Code 6522 pertains specifically to allergic rhinitis; therefore, the Board finds this to be the most appropriate criteria under which to rate the Veteran's service-connected symptoms of allergic rhinitis.  

II.c.  Extraschedular Consideration
 
The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).
 
If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
If the criteria reasonably describe the claimant's disability level and symptomatology, then a Veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, no referral is required, and the analysis ends.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").
 
Here, the rating criteria reasonably describe and assess the Veteran's disability levels and symptomatology pertaining to his service-connected allergic rhinitis.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's allergic rhinitis during the appeal period.  He reports disability manifested by a blocked left nasal passage.  The rating criteria for nasal passage obstruction contemplates the type of symptoms experienced by the Veteran, and the varying degrees of disability within the rating schedule are intended to compensate for loss of working time due to exacerbations.  38 C.F.R. § 4.1.
 
Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced. In this case, there is no lay or medical evidence reflecting that allergic rhinitis and his other service-connected disabilities has resulted in an exceptional disability picture.  The Veteran is assigned disability ratings that fully contemplate the effects of his service-connected disabilities.
 
Thus, no basis for referring the case for an extraschedular consideration is presented in this case.
 
II.d.  TDIU considerations

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  Therefore, consideration of a TDIU is not warranted.

III.a.  Effective dates-legal criteria

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (b)(2)(i).  

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1 (p).
 
Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.
 
Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a).

For VA compensation purposes, a "claim" is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication or action indicating an intent to apply for one or more benefits, and identifying the benefit sought.  See 38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).
 
In determining the scope of a claim, VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (VA is required to construe all of a pro se Veteran's pleadings sympathetically).  A claimant may adequately identify a disorder for which he is seeking service connection by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski, 23 Vet. App. at 86-87.  Thus, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Under the provisions of 38 C.F.R. § 3.157 (b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim; however, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established). 

III.b. Effective date of service connection-hemorrhoids

The Veteran's claim for entitlement to service connection for hemorrhoids was received by VA on July 11, 2011.  The Veteran contended that he had in-service treatment for hemorrhoids, and that he still received treatment for this disability.  In a September 2012 rating decision, the RO granted entitlement to service connection for hemorrhoids, with an effective date of July 11, 2011-the date of receipt of the Veteran's claim.

The Veteran contends that he is entitled to an effective date of March 12, 1987.  The record includes a claim filed by the Veteran on March 12, 1987; however, the only disabilities claimed at that time were for his right knee, his right foot, and a dental disorder.  The Board finds no indication of an intent to file a claim for entitlement to service connection for hemorrhoids in the Veteran's filing.  Indeed, in reviewing the record of evidence, the Board finds no evidence of an intent to file a claim for entitlement to service connection prior to his claim received by VA on July 11, 2011.

The Board notes the Veteran's argument that he submitted a statement on March 19, 2012 that there was evidence of additional chronic disabilities in his service treatment records, including bleeding hemorrhoids, and that a claim for entitlement to service connection for a chronic disability should have been raised based on his in-service treatment.  The Veteran additionally asserted that VA regulations and the "VA manual" consistently indicated that there is a duty to assist the Veteran in all the issues claimed either explicit or implicitly found during the claims process.

In this case, however, the presence of records-even service treatment records-reflecting treatment for hemorrhoids does not meet the criteria for a claim for benefits.  VA or uniformed services medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.

As such, even though there is evidence in the Veteran's service treatment records that he received treatment for hemorrhoids and has been in receipt of treatment since service discharge, the criteria for a claim-even an informal one-was not met until his July 11, 2011 filing.  Therefore, the earliest effective date allowed for service connection for bleeding hemorrhoids is July 11, 2011.

As the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not for application.


III.c.  Effective date of service connection-left knee disability

The Veteran's claim for entitlement to service connection for a left knee disability, as secondary to arthritis in his spine, was received by VA on November 19, 2012.  

In a December 2013 rating decision, the RO granted entitlement to service connection for left knee instability and left knee osteoarthritis as due to his service-connected right knee disability.  The RO assigned an effective date of November 19, 2012-the date of receipt of the Veteran's claim for entitlement to service connection for a left knee disability.  The RO based its decision on a VA examination provided to the Veteran in December 2013, reflecting the examiner's opinion that the Veteran's left knee severe osteoarthritis was at least as likely secondary to the shifting of weight to protect the right knee after his meniscectomy.  In addition, the examiner found that the Veteran's left knee osteoarthritis was less likely to be secondary to lumbar spondylosis due to the fact that it was a different anatomic area, and medical literature failed to provide evidence that spondylosis at the spine caused knee osteoarthritis.  The examiner noted that lumbar spondylosis was an independent condition and that there was no evidence in the medical literature that it could aggravate his knee condition.

The Board finds, after a review of the record of evidence, that the Veteran's claim filed on November 19, 2012 is the first evidence of an intent to file a claim for entitlement to service connection for a left knee disability.  

In his November 19, 2012 claim for entitlement to service connection, the Veteran contended that VA failed to address whether his left knee degenerative joint disease was related to his arthritis in his spine, alleging that once degenerative arthritis is service connected, every joint affected becomes secondarily service connected.  In an October 2013 statement, the Veteran argued that March 1993 X-rays indicated that he was affected with arthritis and VA March 1993 spine exam of reflected a diagnosis of spondylosis of the entire spine.  The Veteran argued that this was a form of degenerative arthritis and that 38 CFR 3.303(b) "recognizes that when a chronic disease is found to be service connected, then any subsequent manifestation of the same disability, no matter how remote, shall be service connected if no intercurrent causes are shown to be the culprit."

The Veteran argues that VA regulations and the VA adjudication manual provide that, once arthritis is diagnosed and service-connected in one area of the body, service connection is essentially automatic on a secondary basis if it manifests in any other area of the body.  The Veteran relies on this theory to bolster his claim that, once arthritis was found in his spine, his left knee arthritis should have been automatically service-connected, once it manifested.  It appears from the record that he was diagnosed with osteoarthritis of the left knee in April 2012.

It is common knowledge that some forms of arthritis-particularly, rheumatoid arthritis-spread thoughout the body and are etiologically related to a single disease process.  If it were to be determined that the Veteran's arthritis in his spine spread to his left knee, this may provide the Veteran with a basis for an earlier effective date for his left knee arthritis.  However, the Board does not find that this is the case.

The Board concludes that a determination that the Veteran's arthritis in his spine was such that it spread to his left knee would require medical expertise.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).   

With regard to the Veteran's contentions, there is no evidence in the record that the Veteran has the requisite medical expertise to make such a finding.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

The VA examiner, however, who provided the opinion in December 2013 determined that the Veteran's left knee arthritis was not etiologically related to his arthritis in his spine.  This medical evidence carries great probative value.

As such, an earlier effective date for the Veteran's left knee disability, based on his contention that it was etiologically related to his arthritis in his spine, is not warranted.

At his hearing, the Veteran indicated that he underwent a VA examination in April 2012, which revealed that he had degenerative joint disease of both knees.  He argued that, once VA diagnosed a left knee disability, it was required to determine whether his left knee disability was secondary to his service-connected right knee disability, addressing whether he favored his right knee due to his service-connected disability.	

As noted above, however, treatment records and examination reports reflecting a diagnosis do not meet the criteria for a claim for benefits.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).

In this case, the Veteran did not express an intent to claim disability benefits for his left knee disorder until November 19, 2012.  As such, this is the earliest date warranted for entitlement to service connection for his left knee disability.

As the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not for application.

III.d.  Effective date of service connection-radiculopathy of the right lower extremity

The Veteran was granted entitlement to service connection for radiculopathy of the right lower extremity, as secondary to the service-connected disability of lumbar spondylosis, in a December 2014 rating decision.  The RO assigned an effective date of March 24, 1995, the date of a VA examination first reflecting a diagnosis of radiculopathy of the right lower extremity.  The RO noted that a review of the Veteran's claims folder revealed that he had previously discussed radiating pain in his lower extremities due to his low back condition, but that a decision of service connection for right lower extremity radiculopathy had not been adjudicated.  Therefore, the RO addressed this issue as a "missed issue."

The Board notes that, as of September 23, 2002, the rating criteria for disabilities of the spine included a provision to provide separate disability ratings for neurological abnormalities associated with the service-connected spine disability.  Prior to that time, however, neurological findings appropriate to the site of a diseased disc were included in the rating for a service-connected spine disorder if rated under Diagnostic Code 5293, for intervertebral disc syndrome.  

As the Veteran's service-connected spine disability was granted under 38 C.F.R. § 4.71a, Diagnostic Codes 5292-5021(1996), pertaining to myositis and limitation of motion of the lumbar spine, the RO provided a separate disability rating for right lower extremity radiculopathy on a secondary basis.  

Upon review of the record, the Board finds that the first indication that the Veteran intended to seek compensation for the pain radiating from his back into his right lower extremity was in a statement included in his VA Form 9 received by VA on June 3, 1991, appealing his rating for his service-connected back disability.  

In April 1992, the Board remanded the issue of an increased rating for the Veteran's back disability in order to provide an examination to determine the nature and severity of the disability.  The Veteran was provided with a VA examination in March 1993.  The examiner found that there were no radicular signs. 

On March 24, 1995, the Veteran was provided with another VA spine examination.  At that time, the examiner diagnosed right L5 radiculopathy.  

As noted above, in general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (b)(2)(i).  In this case, the Board finds that the appropriate date that entitlement arose was the VA examination that fist showed clinical medical evidence of a diagnosis of radiculopathy of the right lower extremity.  As such, an effective date prior to March 24, 1995 is not warranted.

As the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not for application.


ORDER

A disability rating of 10 percent is granted for allergic rhinitis, subject to the law and regulations governing the payment of monetary benefits.
 
An earlier effective date for service connection for hemorrhoids is denied.
 
An earlier effective date for service connection for left knee disability is denied.
 
An earlier effective date for service connection for radiculopathy of the right lower extremity is denied.


REMAND

Increased rating-lumbar spondylosis with degenerative joint disease and right knee plica excision and partial meniscectomy with degenerative joint disease

In a March 2015 decision, the Board denied higher disability ratings for the Veteran's service-connected lumbar spondylosis with degenerative joint disease and right knee plica excision and partial meniscectomy with degenerative joint disease.  

In the May 2016 Joint Motion, the parties that the Board, in addressing whether referral for an extraschedular evaluation was warranted under 38 C.F.R. § 3.321, had concluded with regard to the first step of Thun that "the medical evidence fails to show anything unique or unusual about the Veteran's service-connected lumbar spondylosis with degenerative joint disease or right knee plica excision with partial meniscectomy conditions that would render the rating schedule inadequate" and that his symptoms, including pain and loss of range of motion and instability with dislocated semilunar cartilage with locking right knee are contemplated in the ratings assigned.  Regarding the second step of its Thun analysis, the Board also concluded that the evidence did not show any hospitalization for either disability or that either disability markedly interfered with his ability to work. 

In the Joint Motion, it was noted that the level of severity referred to in Thun is not merely the Veteran's symptoms; it is the severity of the disability. 

The parties noted that the December 2013 VA examination report indicated that Veteran's right knee was deformed and interfered with sitting, standing, and weight bearing, and that it caused increased absenteeism from work.  The May 2014 VA examination report evidenced additional functional loss due to repetitive use of his thoracolumbar spine and interference with sitting, standing and/or weight bearing with limitations in carrying, lifting, and prolonged walking activities. 

The parties agree that the record contained evidence of the Veteran's disability picture not considered by the Board in its comparison of the severity and symptoms of his disabilities and the rating criteria.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, but not from considering whether the case should be referred to the Director of VA's Compensation Service for such purpose.  

The Board finds that, on remand, the Veteran's claims for increased ratings for lumbar spondylosis with degenerative joint disease and right knee plica excision and partial meniscectomy with degenerative joint disease should be referred to the Director of VA's Compensation Service for consideration of an extraschedular rating.

Increased rating-hemorrhoids 

At his hearing, the Veteran contended that he had instances of rectal bleeding that lasted up to a month at a time.  He indicated that he needed to use preparation H to treat the hemorrhoids and resolve the bleeding. 

The Veteran's most recent examination was provided in March 2012.  At that time, the examiner determined that the Veteran's hemorrhoids were mild to moderate.  

The Board finds that the Veteran's testimony indicates that his disability has worsened since his last VA examination, and that a new examination should be provided in order to determine the current level of severity.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Service connection-cervical spine disorder

The Veteran has contended that he has ankylosing spondylitis in his lumbar spine, that it has progressed to this cervical spine and, as it is the same disease entity as is service-connected in his lumbar spine, ankylosing spondylitis in his cervical spine should also be service-connected.  

A VA opinion was provided in December 2013.  The examiner opined that there was no current evidence of a diagnosis of ankylosing spondylitis.  The examiner noted that the Veteran had low back pain and rheumatology had provided a presumptive diagnosis of ankylosing spondylitis many years ago without confirmatory rheumatoid factor or positive human leukocyte antigen (HLA)-B27 antigen.  The examiner observed that the Veteran did not have a diagnosis of ankylosing spondylitis in his VA medical records or examinations, and that he had negative antinuclear antibody, rheumatoid factor, and sedimentation rate in 2012.

At his hearing, however, the Veteran testified that he was informed by a rheumatologist that a diagnosis of ankylosing spondylitis was not necessarily dependent upon blood test results, but could be determined by particular involvement of the sacroiliac joint.  The Board finds that the Veteran should be afforded another VA examination, by a rheumatologist, to determine whether he has ankylosing spondylitis in his spine that has spread to his cervical spine, and whether this is a service-connected disorder.

Service connection-asthma 

As an initial matter, the Board notes that, at his March 2012 VA examination, the Veteran reported that he has sought treatment for asthma following service and was in receipt of ongoing treatment from a private provider.  It does not appear that any attempts have been made to obtain these records.  On remand, the AOJ should attempt to obtain these records and add them to the Veteran's electronic claims file.

The Veteran has contended that his asthma was aggravated beyond its natural progression while on active duty.  

Every Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2016).  In order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Board notes that the Veteran's entrance examination does not note any defects, infirmities, or disorders as to the issue on appeal and he is therefore presumed sound.  See 38 U.S.C. § 1111; see 38 C.F.R.§ 3.304(b)(1) (providing that "history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions").  

The RO determined that the Veteran's asthma had clearly and unmistakably preexisted service, and sought an opinion as to whether the Veteran's asthma had been aggravated during service beyond its natural progression.

The Veteran underwent a VA examination in March 2012.  The examiner opined that, although the Veteran's asthma was reactivated during active service, it was not aggravated beyond its natural progression because the Veteran presented mild asthma episodes associated to transient and simple upper respiratory infections, that resolved in every case without complications.  

In determining, however, whether the Veteran's asthma had been aggravated while on active duty, the VA examiner did not address the Veteran's contentions that he sought medical treatment for asthma shortly after service, and has required ongoing treatment for asthma since discharge.  

As noted above, in order to rebut the presumption of soundness, the evidence would need to show that the Veteran's asthma clearly and unmistakably existed prior to service, and that the disease or injury was not aggravated by service.  On remand, an opinion should be obtained that adheres to this standard of proof and addresses the Veteran's contentions.

In addition, at his DRO hearing, the Veteran contended that his service-connected allergic rhinitis "triggered" or aggravates his asthma.  A VA opinion was obtained in December 2014.  The examiner opined that there was insufficient evidence that Veteran's allergic rhinitis had chronically aggravated his asthma beyond its normal progression.  The Board, however, finds that the examiner did not provide a sufficient rationale for this opinion.  On remand, another opinion should be obtained in order to determine whether the Veteran's service-connected allergic rhinitis, which is granted a higher disability rating herein, aggravates his asthma.  In addition, as the Board must address all theories of entitlement raised by the record, the examiner should provide an opinion as to whether the Veteran's obstructive sleep apnea aggravates his asthma.

Service connection-obstructive sleep apnea 

In his claim, the Veteran contended that his obstructive sleep apnea was caused or aggravated by his service-connected allergic rhinitis.

An August 2013 VA medical record shows that the Veteran had sleep apnea associated with his left nasal obstruction.  

The Veteran was provided with a VA examination in May 2014.  The examiner opined that the chronic rhinitis aggravates sleep apnea, but once controlled does not interfere with the condition.  He further opined that there was no evidence in medical literature that chronic rhinitis is etiologically related to sleep apnea.

At his hearing, however, the Veteran testified that as his service-connected allergic rhinitis causes blockage on both sides of his nose such that he breathes through his mouth when he sleeps, causing this obstructive sleep apnea.  In addition, the Veteran referred to literature produced by the Mayo Clinic, indicating that chronic nasal congestion can cause obstructive sleep apnea.

The Board notes that the distinction between whether the Veteran's obstructive sleep apnea was aggravated by his service-connected allergic rhinitis and whether his obstructive sleep apnea was caused by his service-connected allergic rhinitis is significant, as causation is the greater benefit due to the lack of subtracting any baseline as is done in an aggravation analysis.

As such, the Board finds that the Veteran should be afforded another VA examination to determine whether his obstructive sleep apnea is caused by his service-connected allergic rhinitis.  In addition, as the Veteran contended that his obstructive sleep apnea was secondary to his asthma, the examiner should address this contention.  

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all private records pertaining to treatment of the Veteran's asthma following service, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  Refer the Veteran's claims for increased ratings for lumbar spondylosis with degenerative joint disease and right knee plica excision and partial meniscectomy with degenerative joint disease to the Director of VA's Compensation Service for consideration of extraschedular ratings under 38 C.F.R. § 3.321.

3.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected hemorrhoids.  

The claims file must be reviewed by the examiner.  The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Rationales should be given for all opinions.

4.  Schedule the Veteran for a VA examination with a rheumatologist to determine whether he has ankylosing spondylitis in his lumbar spine that has spread to his cervical spine, and if so, the etiology of such disorder.  All indicated tests and studies should be conducted.

The claims file must be reviewed by the examiner.  The examiner should determine whether the Veteran has ankylosing spondylitis in his lumbar spine that spread to his cervical spine.  The examiner must address the Veteran's contentions that he was informed by a rheumatologist that ankylosing spondylitis could be diagnosed by involvement of the sacroiliac joint and not by results of blood tests.

If the Veteran is diagnosed with ankylosing spondylitis that has manifested in his cervical spine, the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that this disorder spread from his thoracolumbar spine and that had its onset in service, had its onset in the year immediately following service, or is otherwise the result of a disease or injury in service.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for ankylosing spondylitis in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

5.  Schedule the Veteran for a VA examination to determine the etiology of his asthma.  All indicated tests and studies should be conducted.

The claims file must be reviewed by the examiner.  The examiner should opine as to whether
 
a)  The evidence clearly and unmistakably shows that asthma existed prior to service;

b)  If the answer is yes, whether the evidence clearly and unmistakably show that asthma was not permanently worsened during service beyond the natural progression of the disorder.  In so opining, the examiner must address the Veteran's in-service treatment for upper respiratory infections and asthma, and his contentions that he sought treatment for asthma upon discharge from service and has been treated by a private provider since service.  The absence of medical records reflecting this treatment cannot service as a basis for rejecting the Veteran's contentions.

If the answer to either a) or b) is no, the examiner must determine whether:

(i)  It is at least as likely as not (50 percent or greater probability) that the Veteran's asthma had its onset in service or is otherwise the result of a disease or injury in service;

(ii)  It is at least as likely as not (50 percent or greater probability) that the Veteran's asthma has been caused (in whole or in part) by his obstructive sleep apnea or his service-connected allergic rhinitis; and

(iii)  It is at least as likely as not (50 percent or greater probability) that the Veteran's asthma has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his obstructive sleep apnea or his service-connected allergic rhinitis.

In so opining, the examiner must address the findings of nasal blockage associated with the Veteran's service-connected allergic rhinitis. 

If the Veteran's asthma has been aggravated by his obstructive sleep apnea or his service-connected allergic rhinitis, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

6.  Schedule the Veteran for a VA examination to determine the etiology of his obstructive sleep apnea.  All indicated tests and studies should be conducted.

The claims file must be reviewed by the examiner.  The examiner should determine whether

(a)  It is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea has been caused (in whole or in part) by his asthma or his service-connected allergic rhinitis; and

(c)  It is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his asthma or his service-connected allergic rhinitis.

In so opining (specifically with regard to causation) the examiner must address the findings of nasal blockage associated with the Veteran's service-connected allergic rhinitis, his contention that both sides of his nose are obstructed due to service-connected allergic rhinitis when he sleeps, such that he breathes through his mouth, and his referral to literature produced by the Mayo Clinic, indicating that chronic nasal congestion can cause obstructive sleep apnea.

If the Veteran's obstructive sleep apnea has been aggravated by his asthma or his service-connected allergic rhinitis, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

7.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


